Title: To George Washington from “Portius,” 30 September 1795
From: “Portius”
To: Washington, George


          30 Sept. 1795. When the war with Great Britain ended, “the people in general had not formed just notions of representative government” and faced “disunion” and discontent with the confederation system. But the American mind remained uncorrupted.
          When the Continental army disbanded, GW declared he would not accept a government office. No doubt he meant America had no office worthy of his dignity. Perhaps GW retired because “public life could not gratify your ambition.” GW rejected the “temptation” to use the army to become king. The writer asks, “Is human nature so debased that a man is exalted into a demigod merely because he was not an open traitor? An endeavor to enslave us by the army might have produced civil war, but must have ended in the deserved punishment of the Commander who would attempt it.”
          But even if GW’s retirement occurred out of “a sincere desire of enjoying the dignified ease at Mount Vernon, what does it prove?” Does it demonstrate that he was “a friend to Independence?” Are Americans convinced that they owe their liberty to GW’s “propitious command?” Does it prove GW’s “want of ambition?” The answer is no. The Society of the Cincinnati and GW’s support of it “shew that ambition was not altogether dead in your bosom; your fame was your darling care. Every thing was then sacrificed to its increase and support. But, Sir, the same childish ambition which accepted of the blue riband and Eagle of Cincinnatus, might in secret sigh for the Garter of St. George, or the Cross of St. Louis.”
        